IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 VAN NHU HUYNH,
                                                        No. 78417-0-I
                          Respondent,
                                                        DIVISION ONE
                 V.
                                                        UNPUBLISHED OPINION
 LEUNG HING LI,

                          Appellant.                    FILED: October 7, 2019


       ANDRUS, J.     —   Leung Hing Li appeals a trial court ruling that his ex-wife, Van

Nhu Huynh, adversely possessed a Seattle home that Li and Huynh owned as

cotenants.1 Li contends Huynh failed to prove she ousted him from this property

because she confirmed their equal ownership after she demanded he leave. Li

also challenges the trial court’s determination that after their divorce, Li had no

ownership interest in a business known as Asia Discount Center.

       We conclude that substantial evidence supports the trial court’s factual

findings of adverse possession and ownership of Asia Discount Center. We affirm.

                                           FACTS

       Van Nhu Huynh immigrated to the United States as a refugee from Vietnam

in 1980. Later the same year, she married Leung Hing Li. Shortly before the

marriage, in 1979, Li purchased a home at 4431 Letitia Ave. S. (hereafter the


       1  This is Li’s second appeal. In 2016, this court reversed summary judgment in Huynh’s
favor, concluding there were genuine issues of material fact as to whether Huynh had ousted Li
from the property. Huynh v. Li, No. 73457-1, slip op. at 10 (April 25, 2016).
No. 78417-0-1/2

“Letitia property”). Li paid a down payment of $7,500 toward the purchase price of

$51,000, and financed the remainder. The Letitia property was the couple’s home

for well over a decade. During their marriage, the marital community made the

mortgage payments and paid for maintenance, repairs, upkeep, insurance, and

taxes.

         Li and Huynh started three businesses during their marriage, two of which

are relevant to this case: Asia Discount Center, which sold various goods and

groceries imported from Asia, and United Imports, which imported and sold Asian

furniture.

         In 1987, Li hired an attorney to represent him in obtaining a divorce. Li filed

a petition for dissolution in May 1987, but he dismissed it in June in order to close

the purchase of property located at 3015 Beacon Avenue South in Seattle. Li

testified he used community assets to acquire the Beacon Avenue property. A

month later, at the end of July, 1987, he re-filed for divorce, submitting essentially

the same petition. Neither of Li’s petitions listed any of the parties’ real property or

United Imports. The final decree, entered in November 1987, indicated that the

parties did not own any real property and did not list United Imports as an asset to

be divided in the dissolution.      The decree identified Asia Discount Center as

community property and provided that the parties were to sell it and divide the

proceeds equally.

         Huynh did not have an attorney for the dissolution and the trial court found

she did not understand the contents of it. Huynh testified, and the court found, that

the parties agreed she would take Asia Discount Center, and Li would take United



                                               2
No. 78417-0-1/3

Imports.   The trial court explicitly found that Huynh’s testimony regarding the

parties’ divorce and the circumstances related to that proceeding to be credible.

       The court also found that the parties did not follow the divorce decree in their

conduct and neither of them sought to enforce it. But as of 1988, the parties ran

their own respective separate businesses and maintained separate financial lives.

They owned separate bank accounts, filed separate federal income tax returns, and

acquired separate properties and assets, even though they continued to live in the

same house, maintained some joint financial accounts, and purchased certain real

properties together as “husband and wife” until 1992. Huynh and Li lived in the

same house until 1997.

       In September 1988, Li and Huynh purchased property at 1725 Victoria Ave.

SW (hereafter the “Victoria property”) for $178,000. Of that amount, Asia Discount

Center paid just under $54,000, and Huynh personally paid $45,000. Another

$30,000 was paid from accounts Li and Huynh held jointly. The remaining $50,000

was financed.

       In 1989, Huynh began the process of removing Li’s name from Asia Discount

Center’s licenses and government registrations. With the help of her sister, Jenny

Wong, she obtained a new master business license for Asia Discount Center, and

ultimately, in 1993, formed a new corporate entity, Asia Discount Center, Inc., which

she owned exclusively.

       In 1991, Huynh and Wong purchased property at 2367 l3t~~ Ave. (hereafter

the “13th Ave. property”). The purchase price was $75,000, of which $45,000 was

seller financed. Huynh and Wong made the down payment of $30,000. Although



                                              3
No. 78417-0-1/4

Li contributed nothing toward the purchase of the 13th Ave. property, he was named

on the title with Huynh and Wong.

       In 1992, Li and Huynh jointly borrowed $100,000 to rebuild the Victoria

property. The loan was secured by the Letitia property. At this point, Li also

quitclaimed his interest in the Letitia property to both parties, as “husband and wife.”

       After the divorce, Li began looking to marry someone else. In 1990, when

Li, Huynh, and their children were on a trip to China, Li introduced Huynh to a young

woman he identified as the daughter of a relative. In fact, she was a woman Li was

considering marrying.

       In 1993, Li brought a woman, identified as his fiancée, from China. At that

point, Huynh confronted Li about the Letitia home and other real properties they

had acquired as “husband and wife” after their divorce. Huynh testified that at that

point, Li agreed to have the properties transferred into her name only, so she hired

an attorney to prepare appropriate documents for Li to sign. Li did not sign the

documents, however. The attorney then helped Huynh incorporate Asia Discount

Center, Inc.

       In 1995, Li remarried in China without telling Huynh he had remarried. The

two continued to live together in the Victoria house until 1997 when Li disclosed his

marriage to Huynh. Huynh, heartbroken by his deception, confronted Li about her

prior requests that he transfer title to three properties to her, kicked him out of the

Victoria property, told Li that he could not come back and that she intended to

change the locks. Li packed his personal belongings and left Seattle. Huynh’s

brother changed the locks at the Victoria and Leticia properties, and Huynh installed

a wire fence around the 13th Ave. property to prevent anyone from entering.

                                              4
No. 78417-0-1/5

       Not long after Huynh kicked Li out of the Victoria property, Li and his new

wife left Seattle, lived for a time in Los Angeles, and ultimately settled in New York.

Li did not return to Seattle until 2012, when Li filed this action.

       In 1998, Huynh sent Li some property expense information for the Victoria

and Letitia properties.     Huynh’s handwriting on this document indicated that Li

owned 50% of each of these properties. Beginning with tax year 1999, however,

the court found that Huynh refused to provide Li income and expense information

for these two properties. Li requested this information from Huynh in 1999 and she

refused to provide it. In addition, Li admitted at trial that he asked Huynh to send

him money after he had moved to New York, but she refused.

       In 2011, Huynh’s attorney sent Li a letter asking him to sign quitclaim deeds

transferring to Huynh his interest in the properties they owned jointly. Li refused to

sign the quitclaim deeds.

       Huynh brought this lawsuit in 2012 seeking to quiet title in the Victoria,

Letitia, and 13th Avenue properties. Li filed a counterclaim for partition of these

three properties and an accounting of rent and income from these properties and

income from Asia Discount Center and United Imports.

      After a five-day bench trial, the court held, in relevant part, that Huynh proved

by clear, cogent, and convincing evidence that she had ousted Li from the Victoria

property in 1997, that she acted consistently with ouster in subsequent years, and

that she had established all the elements of adverse possession against Li as a

cotenant. The court quieted title to the Victoria property in Huynh.

      With respect to the Letitia and 13th Ave. properties, the court concluded that

Huynh had not proved ouster or that Li was on notice that he had no interest in the

                                               5
No. 78417-0-1/6

properties. The court noted that even though it found Huynh’s testimony to be

credible, there remained an indication that Li was not fully on notice that those

properties were no longer his, or that he had no interest in them.

         After further briefing, the trial court entered supplemental findings that Li had

contributed nothing to the purchase or the payment of expenses relating to the 13th

Ave. property and determined his ownership interest to be 0%. The trial court

quieted title to that property in Huynh and her sister, Jenny Wong. It further found

Li’s ownership interest in the Letitia property to be 40% and Huynh’s interest to be

60%. It also awarded Huynh reimbursement for insurance, mortgage payments,

taxes, and necessary repair expenses she incurred to preserve the Letitia property

from 1997 to the present. In April 2018, the trial court found that Huynh was entitled

to reimbursement of $70,269.48 against Li’s share in the Letitia property. The court

appointed a referee to sell the Letitia property.

         Li appeals only the trial court’s rulings relating to the Victoria property and

Asia Discount Center.2

                                             ANALYSIS

                                        Standard of Review

        To establish adverse possession, Huynh had to demonstrate that her

possession of the Victoria property was (1) open and notorious, (2) actual and

uninterrupted, (3) exclusive, and (4) hostile for the statutory 10—year period.



         2 Li’s notice of appeal listed an October 26, 2017 Order on Statutes of Limitations,

Supplemental Findings of Fact and Conclusions of Law dated March 12, 2018, and the April 16,
2018 Order Approving Accounting and Determining Reimbursement. Li, however, did not assign
error to any of these rulings. Li’s failure to assign error to or to brief any issues in these trial court
orders constitutes an abandonment or waiver of any appeal of these orders. Jackson v. Quality
Loan Serv. Corp., 186 Wash. App. 838, 845-846, 347 P.3d 487 (2015).

                                                        6
No. 78417-0-1/7

Chaplin v. Sanders, 100 Wash. 2d 853, 857, 676 P.2d 431 (1984); RCW 4.16.020. To

prove hostile possession, a cotenant claiming adverse possession against another

cotenant must establish “ouster.” Thor v. McDearmid, 63 Wash. App. 193, 207, 817
P.2d 1380 (1991). Ouster occurs when a cotenant obtains sole possession of the

land that is adverse to the other cotenant, where the cotenant repudiates or

disavows the relation of the cotenancy or where the tenant without possession is

aware of actions by the tenant in possession that signify her intention to hold,

occupy, and enjoy the premises exclusively. Yakavonis v. Tilton, 93 Wash. App. 304,

308, 968 P.2d 908 (1998). Evidence of an ouster must be “clear, unequivocal,

unmistakable or convincing.” Thor, 63 Wash. App. at 207.

       Trial court findings on the elements of adverse possession are mixed

questions of law and fact. Petersen v. Port of Seattle, 94 Wash. 2d 479, 485, 618 P.2d
67 (1980). Whether the essential facts exist is for the trier of fact; but whether those

facts, as found, constitute adverse possession is for this court to determine as a

matter of law. Peeples v. Port of Bellingham, 93 Wash. 2d 766, 771, 613 P.2d 1128

(1980), overruled on other grounds by ChapHn v. Sanders, 100 Wash. 2d 853, 863,

676 P.2d 431 (1984).

      As to the trial court’s factual findings, we review whether substantial

evidence supports any challenged findings. Harris v. Urell, 133 Wash. App. 130, 137,

135 P.3d 530 (2006). Substantial evidence exists when there is a sufficient quantity

of evidence to persuade a fair-minded, rational person of the truth of the finding.

~ This standard is deferential and requires the court to view the evidence and

reasonable inferences in the light most favorable to the party who prevailed in the

trial court. State v. Living Essentials, LLC, 8 Wash. App. 2d 1, 14, 436 P.3d 857

                                              7
No. 78417-0-1/8

(2019) (citation and quotation marks omitted). We do not weigh the evidence or

the credibility of witnesses.    In re Sego, 82 Wash. 2d 736, 739-40, 513 P.2d 831

(1973).

                     Failure to Assign Error to Trial Court Findings
          Huynh argues Li cannot challenge any of the trial court’s findings because

Li failed to assign error to any of them. RAP 10.3(g) requires separate assignments

of error for each challenged finding and also requires that each assignment include

a reference to the finding by number. Li failed to comply with either requirement of

RAP 10.3(g). We ordinarily treat unchallenged findings of fact as verities on appeal.

Merriman v. Cokeley, 168 Wash. 2d 627, 631, 230 P.3d 162 (2010).

        Li, in his reply brief, asks this Court to allow him to assign error to four

findings of fact: Finding of Fact #25 on the issue of ouster, and Findings of Fact

#10, #11, and #14, on the issue of Li’s interest in Asia Discount Center.          He

contends his opening brief adequately identified these findings as being

unsupported in the record. In appropriate circumstances, we have waived technical

violations of RAP 10.3(g), especially where an appellant’s brief makes the nature

of the challenge clear. Harris, 133 Wash. App. at 137. We conclude that Li’s opening

brief adequately identified the findings he challenges and we will waive his technical

violation of the rule.

                         Li’s Ouster from the Victoria Pro~erty

       Li challenges the trial court’s legal conclusion that Huynh ousted him from

the Victoria property. Li does not challenge the trial court’s findings that when

Huynh learned in 1997 that Li had remarried, she kicked him out of the house, told

him to remove all of his possessions, told him not to return and that she intended

                                               8
No. 78417-0-1/9

to change the locks. Li also does not challenge the finding that he never returned

to the home. As to Huynh’s actions in the years following the 1997 incident, he

challenges only Finding of Fact #25 in which the trial court found:

               In 1998 Huynh sent Li the property expense information for
       1997 for the Victoria and Letitia properties stating that Li owned 50%
       of Victoria and 50% of Letitia. Starting from tax year 1999, Huynh
       refused to provide income/expense information for the Victoria
       property and the Letitia Property to Li for Li’s federal income tax
       reporting.
Li argues that the evidence establishes that Huynh sent tax reporting information

to Li for two years, not just one, after the 1997 incident, and she handwrote on this

documentation that Li held a 50% ownership interest in the property. He contends

Huynh’s actions in sending him this paperwork render it impossible for her to

demonstrate ouster by clear, unequivocal, or unmistakable evidence.

       We conclude substantial evidence supports Finding of Fact #25. Huynh

testified, and the court found, that after their divorce in 1987, she and Li filed

separate income tax returns. She stated that in the 1990s she sent Li a breakdown

of expenses and income for the Letitia and Victoria properties for him to report on

this tax returns. In 1997, when Huynh kicked Li out of the Victoria house, she told

him the property was no longer his. She told him of her intent to change the locks

and did, in fact, change the locks.

      After this incident, Huynh sent Li a two-page document with 1997 income

and expense information for the Letitia rental property on one page and deductible

expenses for the Victoria properties on the second page. Li testified he received

this information in April 1998. Huynh testified she sent the document because she

was unclear whether she should give Li the information for him to report on his tax


                                             9
No. 78417-0-1/10

return. She testified that when Li called her in 1999 to ask her for the information

for the 1998 tax year, she refused to provide it. Starting in 1999, Huynh reported

all of the income and expenses for both the Letitia and Victoria properties on her

own tax returns and refused to provide Li the information he needed to report any

of it on his own tax returns. This testimony supports Finding of Fact #25.

       Second, we conclude the trial court’s findings support the legal conclusion

that Huynh ousted Li from the Victoria property. Mere exclusive possession will not

ripen into title by adverse possession. McKniqht v. Basilides, 19 Wash. 2d 391, 394,

143 P.2d 307 (1943). But a cotenant’s sole possession combined with any act or

conduct demonstrating intent to hold and occupy the property exclusively, so long

as the other cotenant has knowledge or sufficient information to put him on notice

to inquire, constitutes ouster. j4. at 395. Huynh had sole possession of and lived

in the home on the Victoria property from 1997 to the date of trial. Huynh repudiated

the relation of the cotenancy by telling Li the property belonged solely to her. And

Li was aware that Huynh intended to hold, occupy, and enjoy the premises

exclusively, because she told him that he could not return and that she considered

the property to be her sole property, and because after 1997, she did not give him

the information he would need to deduct expenses related to the Victoria property

on his tax returns.

       Li contends that Huynh’s 1998 note on the income and expense document

she sent to Li—a note that read “Huynh 50%             +   50% Li”—constituted an

acknowledgment that the parties continued to be cotenants. He argues that the act

of sending this document to him, after the 1997 incident, effectively negated

Huynh’s ouster of him from the property the prior year. We disagree. The course

                                            10
No. 78417-0-I/li

of conduct between these parties before and after the 1997 incident unequivocally

demonstrated that Huynh had repudiated their cotenancy relationship and that Li

was aware of this repudiation.

       First, Huynh demanded that he quitclaim the property to her in 1993 when

Li brought a fiancée home from China. Huynh explained to Li that she did not want

to have a new wife claiming an interest in property she was paying for and

maintaining.     Huynh testified Li agreed to this proposition.   Huynh sought out

counsel to assist her in preparing qu[tclaim deeds for Li to sign. Li did not refuse

to sign them; he simply kept putting Huynh off, and never did sign them. The court

found Huynh’s testimony about the confrontation with Li about his fiancée to be

credible.

       Second, when Huynh learned Li had remarried in China in 1995 and had

hidden this fact from her, she reminded him he had agreed to quitclaim the property

to her. She told him that she was not going to give him any of the properties, even

if he did not agree to transfer them to her legally. Li packed his belongings and left

Seattle when she demanded he leave the Victoria home, and he never returned.

Over the course of the next 15 years, the two spoke perhaps three or four times on

the telephone.

       Third, although Huynh sent Li tax information for the property in 1998, she

refused to do so thereafter. Rather than acknowledging his ownership interest,

Huynh made it clear no later than 1999 that she considered the property hers. The

ouster that started in 1997 was completed by 1999, well within the ten-year adverse

possession time period. The single notation on a single document, delivered to Li



                                             11
No. 78417-0-1/12

in 1998, does not overcome the clear and unequivocal nature of Huynh’s

declaration of sole ownership made both before and after she sent him that note.

       Finally, Li contends that Huynh’s request in 2011, through counsel, that he

quitclaim his interest in the Victoria property to her was another acknowledgement

that they remained cotenants of the properties. Li relies on Shull v. Shepherd, 63
Wash. 2d 503, 506, 387 P.2d 767 (1963) for the proposition that one party’s request

that the other transfer his interest reflects a recognition that the cotenant has an

ownership interest. Shull is factually distinguishable. In that case, a couple living

together in a meretricious relationship purchased a home as husband and wife.

Shull, 63 Wash. 2d at 504.      Both contributed money toward the purchase of the

property and the payment of the mortgage. After they separated, the husband

offered to purchase the wife’s interest in the property for $800.         She refused.

Thereafter, the husband continued to live in the home and pay the mortgage. k~.

After trial, the court found that the husband’s offer to purchase the wife’s interest in

the property was not an unequivocal disavowal of the wife’s ownership interest and

rejected the argument that he had ousted her from the property.           at 506. This

court affirmed these findings as supported by the record. ki.

       Here, Huynh’s request that Li quitclaim his interest in 2011 was not

accompanied by an offer to pay him anything for this interest. Huynh continued to

insist, as she had since 1997, that Li acknowledge the property belonged solely to

her. Moreover, unlike in Shull, Huynh had orally expressed her intent to own the

Victoria property exclusively. Her request in 2011 reflects a desire to eliminate the

cloud on her title, not a recognition of Li’s cotenancy. This evidence supports the

trial court’s finding that Huynh’s conduct after 1997 was consistent with ouster. We

                                              12
No. 78417-0-1/13

therefore affirm the trial court’s determination that Huynh took title to the Victoria

property through adverse possession.

                   Li’s Ownershij Interest in Asia Discount Center

       Li challenges the trial court’s finding that when the parties divorced, he

relinquished his interest in one of the couple’s businesses, Asia Discount Center.

He relies on the divorce decree that required the parties to sell the business and

split the proceeds of that sale.

       But the trial court found that Huynh, who does not speak English, did not

understand the decree.      Li did not list all of their assets and liabilities in the

dissolution petition and the parties did not follow the decree in their own conduct.

Instead, the court found Huynh’s testimony credible that they agreed that she would

take Asia Discount Center, the grocery business, and he would take United Imports,

the furniture business. And in the years following the divorce, they each ran their

own separate businesses.

       The record supports these findings.        First, Huynh, her sisters, and her

daughter all testified that after the divorce, Li never worked at Asia Discount Center,

never participated in the management of it, never received any compensation or

income from the business, and never asked to review any profit and loss

information. Huynh presented her own K-is from the business and demonstrated

that she had in fact reported all of the income from the business on her own

personal tax returns. The first time Li claimed an interest in Asia Discount Center

was in 2014, two years after Huynh filed the quiet title action.

       Second, Huynh testified she began taking steps to remove Li’s name from

the business paperwork shortly after the divorce. In 1989, with her sister’s help,

                                             13
No. 78417-0-1/14

Huynh successfully removed Li’s name from all government permits and licenses

for the business. Finally, Huynh received no income from United Imports after the

divorce. She testified that while she helped Li out in that business, she did so only

because she hoped they might reconcile.          She reported no income from that

business on her separate tax returns.

       This evidence supports the trial court’s findings that the parties agreed to

divide their businesses to give Huynh sole ownership of Asia Discount Center and

the transfer of ownership was completed no later than 1988. For these reasons,

the trial court’s findings are affirmed.

       Affirmed.

                                                               A
WE CONCUR:
                                                                I

             II
              (

                                            14